            Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TALLI J. MCFADDEN                              :              CIVIL ACTION
                                                :
    v.                                          :              No. 19-2900
                                                :
 UNITED STATES OF AMERICA, et al.               :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                        September 30, 2020

         Pro se Plaintiff Talli J. McFadden brings this civil rights action against Defendants United

States of America and three Federal Detention Center (FDC) employees: Officer Antoinette Ellis,

Officer Kenneth Zellars, and Supervisor Kim Lindley. McFadden moves for a preliminary

injunction because he alleges that while he has been detained at the FDC, Officer Ellis has not

permitted him to receive mail from the courts, his lawyer, or friends and family, in violation of his

First Amendment rights. To remedy this issue, McFadden asks the Court to remove Officer Ellis

from her position in the mailroom at the FDC while this case is pending. Because McFadden has

failed to demonstrate a reasonable likelihood of success on the merits or irreparable harm if an

injunction is not granted, the Court will deny the motion.

BACKGROUND

         McFadden is an inmate currently in custody at the Federal Detention Center in Philadelphia

(FDC). On July 2, 2019, McFadden filed a Complaint pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against the United States of America,

and FDC employees Officer Antoinette Ellis, Officer Kenneth Zellars, and Supervisor Kim

Lindley. He alleges retaliation and interference with mail under First Amendment Bivens theories,

conspiracy under 42 U.S.C. § 1983 and 42 U.S.C. § 1985(3), and both negligent and intentional

infliction of emotional distress. See Complaint, ECF No. 2.
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 2 of 8




       McFadden claims his sister, then an inmate at FDC, filed a sexual assault complaint against

Zellars. Because of his sister’s complaint, he alleges FDC personnel engaged in a pattern of

retaliation and harassment against him starting in July 2017. McFadden claims that, on multiple

occasions, FDC personnel did not permit him to receive mail, returned his sent mail, and refused

to copy his legal paperwork. With respect to Ellis, McFadden alleges she rejected mail from his

friends and family on at least two occasions in January and February 2018.1 When he asked another

mailroom worker why his mail was rejected, McFadden claims the worker indicated Ellis rejected

the mail because of McFadden’s sister’s sexual assault complaint. McFadden requested an

administrative remedy on February 15, 2018. FDC’s warden denied his request on March 15, 2018.

McFadden appealed the Warden’s decision to the Regional Director on March 26, 2018. His appeal

was denied on May 1, 2018.

       On November 4, 2019, McFadden filed the instant motion for a preliminary injunction. See

Mot. for Prelim. Inj., ECF No. 17. In his motion, McFadden details four instances of Ellis rejecting

his mail because Ellis deemed it sexually explicit, as well as one instance where his legal mail was

delayed. Claiming violations of his First Amendment rights, McFadden asks that the Court “put in

place a preliminary injunction against [Ellis] to be removed from her current position in the

mailroom until this civil action is concluded . . . .” Id. at 1. After several extensions, Defendants

filed a motion to dismiss on July 22, 2020. See Mot. to Dismiss, ECF No. 25. Defendants

responded to the motion for a preliminary injunction on September 21, 2020. See Resp. in Opp’n,

ECF No. 29.



1 The Court will not
                   address the other Defendants’ conduct because McFadden makes no allegation
regarding them in his motion for preliminary injunction. See Ball v. Famiglio, 396 F. App’x. 836,
837 (3d Cir. 2010) (“[T]here must be a relationship between the injury claimed in the party’s
motion and the conduct asserted in the complaint.”) (internal quotations and citation omitted).
Therefore, the Court will address only Ellis’s conduct.


                                                 2
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 3 of 8




DISCUSSION

        The Court will deny McFadden’s motion because he has failed to demonstrate a reasonable

likelihood of success on the merits or that he will be irreparably harmed. To obtain a preliminary

injunction pursuant to Federal Rule of Civil Procedure 65, a movant must first demonstrate the

two “most critical” factors: “(1) a reasonable probability of eventual success in the litigation, and

(2) that it will be irreparably injured . . . if relief is not granted.” Reilly v. City of Harrisburg, 858

F.3d 173, 179 (3d Cir. 2017) (alteration in original). If a movant meets both of these two “gateway

factors,” a district court balances them alongside two additional factors: “(3) the possibility of

harm to other interested persons from the grant or denial of the injunction, and (4) the public

interest.” Id. at 179, 176. A preliminary injunction is an “extraordinary remedy, which should be

granted only in limited circumstances.” Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d

205, 210 (3d Cir. 2014) (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck

Consumer Pharms. Co., 290 F.3d 578, 586 (3d Cir. 2002)). “A party seeking a mandatory

preliminary injunction that will alter the status quo bears a particularly heavy burden in

demonstrating its necessity.” Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994).

        McFadden has not demonstrated a reasonable probability of success on the merits. A

likelihood of success on the merits “requires a showing significantly better than negligible but not

necessarily more likely than not.” Reilly, 858 F.3d at 179. “To establish a reasonable probability

of success on the merits, the moving party must produce sufficient evidence to satisfy the essential

elements of the underlying cause of action. See Punnett v. Carter, 621 F.2d 578, 582-83 (3d

Cir.1980); McCahon v. Pa. Tpk. Comm'n, 491 F.Supp.2d 522, 527 (M.D.Pa.2007). In determining

whether success is likely, the court must look to the legal principles controlling the claim and the

potential defenses available to the opposing party. See BP Chems. Ltd. v. Formosa Chem. & Fibre




                                                    3
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 4 of 8




Corp., 229 F.3d 254, 264 (3d Cir.2000). McFadden’s motion does not address his likelihood of

success on the merits with respect to any of his claims, beyond a conclusory statement that Ellis’s

actions violated his First Amendment rights, “i.e. not to be harassed or retaliated against because

he is exercising his rights.” Mot. for Prelim. Inj. 1, ECF No. 17. However, because McFadden

proceeds pro se, the Court will construe the motion liberally and consider it alongside his

Complaint. See Doe v. Law Sch. Admission Council, Inc., 791 F. App’x 316, 320 (3d Cir. 2019).

McFadden’s Complaint alleges, inter alia, a First Amendment retaliation claim as well as what the

Court interprets as a First Amendment interference with mail claim. See Complaint ¶¶ 56, 59, 65.

The Court therefore construes McFadden’s instant motion to advance two First Amendment Bivens

claims—retaliation and interference with mail.2

       Pursuant to Bivens, a plaintiff may bring a claim against federal agents acting

unconstitutionally under color of federal law. The Supreme Court has recognized a Bivens remedy

under the Fourth Amendment, the Fifth Amendment’s Due Process Clause, and the Eighth

Amendment’s prohibition against cruel and unusual punishment. See Ziglar v. Abbasi, 137 S. Ct.

1843, 1848 (2017). However, “[e]xpanding the Bivens remedy is now a disfavored judicial

activity.” Id. To determine whether a Bivens cause of action should be recognized in a new context,

courts must first determine whether the case presents a new Bivens context, and second ask whether

any special factors counsel hesitation in extending the remedy. See id. at 1857–59. One particularly

weighty special factor is whether an alternative remedial structure is available to the plaintiff. See

id. at 1858 (“[I]f there is an alternative remedial structure present in a certain case, that alone may



2 The Court notes that Count VII of McFadden’s Complaint, which alleges First Amendment
retaliation under Bivens, is asserted only against Supervisor Lindley. See Complaint ¶ 65. In this
motion, however, McFadden only seeks relief against Ellis. In addressing this motion, the Court
will nonetheless address McFadden’s likelihood of success on his First Amendment retaliation
claim even though it is not alleged against Ellis in the Complaint.


                                                  4
            Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 5 of 8




limit the power of the Judiciary to infer a new Bivens cause of action.”). A second is separation-

of-powers principles. See id. at 1857.

       McFadden cannot demonstrate a likelihood of success because the claims he asserts are not

recognized under Bivens. McFadden asserts two First Amendment claims and the Supreme Court

has “never held that Bivens extends to First Amendment claims.” Reichle v. Howards, 566 U.S.

658, 663 n.4 (2012). Therefore, McFadden’s First Amendment retaliation and interference of mail

claims present novel Bivens contexts. In recent years, the Third Circuit has repeatedly rejected

extending Bivens to First Amendment retaliation claims related to prison procedure. See Bistrian

v. Levi, 912 F.3d 79 (3d Cir. 2018) (declining to extend Bivens to a First Amendment retaliation

claim related to an inmate’s cell assignment); Mack v. Yost, 968 F.3d 311, 319 (3d Cir. 2020)

(declining to extend Bivens to a First Amendment retaliation claim in the prison workplace

assignment context).

       In declining to extend Bivens to these First Amendment retaliation claims, the Third Circuit

noted courts have “afforded a level of deference to the decision making of prison officials,”

recognizing “day-to-day administrative decisions have been committed solely to the province of

the BOP.” Mack, 968 F.3d 323. The Court is persuaded prison officials’ decisions regarding inmate

mail are entitled to that same deference. This special factor, which is rooted in separation-of-

powers principles, applies with equal weight to McFadden’s interference with mail claim, which

stems from the same alleged conduct—that Ellis rejected mail from McFadden’s family and

friends on at least two occasions. See Railey v. Ebbert, 407 F. Supp. 3d 510, 521–22 (M.D. Pa.

2019) (declining to extend Bivens to First Amendment interference with mail claim in prison

context).




                                                5
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 6 of 8




       Moreover, an administrative remedy was available to McFadden, and he made use of it.

McFadden requested an administrative remedy regarding Ellis’s conduct in February 2018. See

Complaint 25. His request was denied by the warden. Id. at 26. He appealed to the Regional

Director, and his appeal was denied. Id. at 27-28. Although McFadden was not successful in

seeking an administrative remedy, it does not mean an alternative remedy was unavailable to him.

See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69 (2001) (“So long as the plaintiff had an avenue

for some redress, bedrock principles of separation of powers foreclosed judicial imposition of a

new substantive liability.”); see also Railey, 407 F. Supp. 3d at 521-22 (citing availability of an

administrative remedy in declining to extend Bivens to interference with mail claim). It is sufficient

that the administrative remedy was available to McFadden, he made use of it, and the prison

officials addressed it. Taken together, these special factors counsel against extending Bivens to

either of McFadden’s First Amendment claims. Accordingly, because McFadden’s First

Amendment claims are not recognized, he has not demonstrated a reasonable likelihood of success

on the merits.

       Turning to the second gateway factor, McFadden has also failed to show he will be

irreparably harmed absent an injunction. A movant seeking a preliminary injunction must make a

“clear showing of immediate irreparable injury.” Cont’l Grp., Inc. v. Amoco Chems. Corp., 614

F.2d 351, 358 (3d Cir. 1980) (citation omitted). The injury must constitute “potential harm which

cannot be redressed by a legal or an equitable remedy following a trial.” Acierno, 40 F.3d at 653

(internal quotation marks and citation omitted). The preliminary injunction “must be the only way

of protecting the plaintiff from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d

797, 801 (3d Cir. 1989). Additionally, “the risk of irreparable harm must not be speculative.”

Adams v. Freedom Forge Corp., 204 F.3d 475, 488 (3d Cir. 2000).




                                                  6
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 7 of 8




       McFadden has presented no evidence that he will face irreparable harm if Ellis is not

removed from her position in the mailroom. In support of his motion, McFadden attaches four

rejection forms from the prison stating that his mail was rejected because it was sexually explicit.

Mot. for Prelim. Inj. Exs. A-D, ECF No. 17. McFadden describes the rejected mail as “pictures . .

. that are equivocal with what are in lingerie ads in daily newspapers.” Id. at 2. McFadden’s

inability to receive these pictures does not amount to irreparable harm. Without evidence,

McFadden also alleges Ellis has denied him “any mail from the courts or from his lawyer.” Id. at

1. These allegations fail to meet the standard for irreparable harm.

       As a preliminary matter, McFadden represents himself in this case pro se, and therefore

does not have counsel from whom mail could be denied in this case.3 Further, McFadden’s regular

and timely filings in this case demonstrate that he has ample access to the judicial system. See

Ball v. Oden, 396 F. App’x 886, 887 (3d Cir. 2010) (“[Plaintiff] has not shown that defendants are

irreparably injuring her ability to litigate this or any other suit.”). McFadden’s unsupported

assertion that he will be denied access to the courts unless Ellis is removed from the mailroom is

therefore too speculative to amount to irreparable harm. See Lawson v. Overmyer, No. 17-38, 2017

WL 5178506, at *2 (W.D. Pa. Aug. 7, 2017) (finding plaintiff failed to show irreparable harm

because he only alleged prison officials withheld his personal mail in past and were likely to do so

in future), adopted by, 2017 WL 5176396 (W.D. Pa. Nov. 7, 2017). In short, McFadden has not

provided any evidence that he will face irreparable harm unless Ellis is removed from her position. 4



3The Court recognizes McFadden has initiated several civil cases and is in custody for the criminal
case against him, any of which may have had mail that was allegedly interfered with. However,
upon review of the dockets, McFadden has continuously made filings and responded to orders and
motions, suggesting he will not be irreparably harmed by Ellis’s alleged withholding of mail.
4 Because McFadden failed to establish a likelihood of success on the merits and irreparable harm,
the Court need not address the remaining two factors—possibility of harm to others from granting


                                                 7
           Case 2:19-cv-02900-JS Document 30 Filed 09/30/20 Page 8 of 8




CONCLUSION

        Because McFadden is unlikely to succeed on the merits of his Bivens claims, and because

he has failed to demonstrate he will be irreparably harmed if an injunction is not issued, his motion

will be denied.

        An appropriate order follows.



                                                                BY THE COURT:



                                                                 /s/ Juan R. Sánchez
                                                                Juan R. Sánchez, C.J.




the injunction, or the public interest in granting injunctive relief. See Greater Phila. Chamber of
Commerce v. City of Philadelphia, 949 F.3d 116, 133 (3d Cir. 2020) (“Generally, the moving party
must establish the first two factors and only if these gateway factors are established does the district
court consider the remaining two factors.” (internal quotations and citation omitted)).


                                                   8
